Per Curiam.
This is an action for injunctive relief. From the judgment of the trial court both parties appeal. It is insisted by the plaintiff that the evidence, and the findings of the court thereon, warranted further relief than the judgment awarded, and by the defendant it is insisted that the judgment rendered is based upon findings of fact which the evidence is insufficient to support. After a careful and painstaking examination of the entire record we are forced to the conclusion that the defendant’s contention is correct. We are unable to find sufficient evidence to support the findings and decree, or sufficient evidence upon which any relief can be granted the plaintiff. As this conclusion involves no principle of law, it would serve no useful purpose to enter upon a discussion of the ease. The judgment appealed from is therefore reversed, and the cause remanded, with instructions to enter a judgment of dismissal and for costs in favor of the defendant.